DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 4, 15, and 19, are amended as filed on 03/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune et al. (Pre-Grant Publication No. US 2018/0131655 A1), hereinafter Carbune, in view of Kushmerick et al. (Pre-Grant Publication US 2018/0367434 A1), hereinafter Kushmerick, and in further view of Thinguldstad et al. (Pre-Grant Publication No. US 2018/0219807 A1), hereinafter Thinguldstad.

2.	With respect to claims 1, 15, and 19, Carbune taught a method, comprising: extracting data pertaining to a plurality of user actions in connection with one or more changes (0031, where, at least, the user input encompasses a change of information into an application); training one or more machine learning models with the extracted data (0031); using the one more machine learning models to predict whether a user should receive a given notification in connection with a given change (0056, where the notification decision being a decision regarding transmitting a notification to a user can be seen in 0004); in response to predicting that the user should receive the given notification, determining, using the one or more machine learning models, content of the given notification (0053, the determined type of content to be transmitted); generating the given notification for the user (0004, where the smart notification is generated); and transmitting the given notification to the user (0004, where the notification is issued); wherein the steps of the method are executed by a processing device operatively coupled to a memory (0005, where the memory can be seen in 0068).
	However, Carbune did not explicitly state wherein the one or more changes was one or more changes to one or more of a plurality of applications and making decisions based on a change to a given application of the plurality of applications.  On the other hand, Kushmerick did teach wherein the one or more changes was one or more changes to one or more of a plurality of applications and making decisions based on a change to a given application of the plurality of applications (0085, where the alerts are transmitted with respect to an application start or installation).  Both of the systems of Carbune and Kushmerick are directed towards monitoring systems and providing notifications accordingly, and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Carbune, to utilize sending notifications based on application changes, as taught by Kushmerick, in order to provide a system that is better tailored towards a user’s desire.
	However, Carbune did not explicitly state wherein, in determining the content of the given notification, the program code causes said at least one processing device to perform the steps of: identifying one or more notifications received by the user as being at least similar to the given notification: determining that the one or more notifications received by the user resulted in one or more support requests; and including one or more details in the given notification to address one or more issues with the given change to the given application responsive to the determination that the one or more
notifications received by the user resulted in the one or more support requests.  On the other hand, Thinguldstad did teach wherein, in determining the content of the given notification, the program code causes said at least one processing device to perform the steps of: identifying one or more notifications received by the user as being at least similar to the given notification: determining that the one or more notifications received by the user resulted in one or more support requests; and including one or more details in the given notification to address one or more issues with the given change to the given application responsive to the determination that the one or more
notifications received by the user resulted in the one or more support requests (0046, where the user’s previously open ticket provides the similar information of 0049, and where the notification is obvious when the system’s fail, such as the provided printer malfunction that resulted in the ticket of 0028).  Both of the systems of Carbune and Thinguldstad are directed towards managing network support and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Carbune, to utilize previously open support tickets to solve current issues, as taught by Thingulstad, in order to provide a more efficient supports system.

3.	As for claims 2, 16, and 20, it is rejected on the same basis as claims 1, 15, and 19 (respectively).  In addition, Kushmerick taught wherein the one or more changes to the one or more of the plurality of applications comprise at least one of an installation of and an upgrade to the one or more of the plurality of applications (0085, where the alerts are transmitted with respect to an application start or installation).

4.	As for claim 3, it is rejected on the same basis as claim 2.  In addition, Carbune taught wherein extracting the data comprises collecting one or more clickstreams of the user (0031, where the user input would involve the user’s clicks, which would be the user’s clickstream under broadest reasonable interpretation).

5.	As for claim 4, it is rejected on the same basis as claim 3.  In addition, Carbune taught wherein extracting the data further comprises calculating a ratio of a number of notifications read by the user to a number of the notifications received by the user in connection with respective ones of the one or more changes (0057, where the threshold based on the ignored updates is the ratio of read to received notifications).

6.	As for claim 7, it is rejected on the same basis as claim 2.  In addition, Carbune taught extracting data about the one or more changes to the one or more of a plurality of applications (0031); and training the one or more machine learning models with the extracted data about the one or more changes (0056).

7.	As for claim 13, it is rejected on the same basis as claim 1.  In addition, Carbune taught wherein the one or more machine learning models comprise a plurality of decision trees, and the plurality of decision trees are respectively trained with different portions of the extracted data (0056, where it is given that machine learning decision techniques will utilize a decision tree and the different trigger/data can be seen in 0031).

8.	As for claim 14, it is rejected on the same basis as claim 13.  In addition, Carbune taught wherein: each of the plurality of decision trees yields one of a positive result and a negative result with respect to whether the user should receive the given notification (0056, where this is given in order to make a decision); and the prediction whether the user should receive the given notification corresponds to the result produced by a majority of the plurality of decision trees (0056, where it is obvious that the results that yield the greatest amount of positives will be utilized for the positive result).

Claims 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune, in view of Kushmerick, in view of Thingulstad, and in further view of Llanos Alonso et al. (Pre-Grant Publication No. US 2018/0338010 A1), hereinafter LLanos.

9.	As for claims 11 and 17, they are rejected on the same basis as claims 1 and 15 (respectively).  In addition, Kushmeric taught determining one or more characteristics of respective ones of the plurality of applications (0085, where the program being installed is a characteristic).  However, the combination of Carbune and Kushmerick did not explicitly state identifying, using cosine similarity, two or more of the plurality of applications that are similar to each other based on the determined one or more characteristics.  On the other hand, Llanos did teach identifying, using cosine similarity, two or more of the plurality of applications that are similar to each other based on the determined one or more characteristics (0018).  Both of the systems of Carbune and Llanos are directed towards managing machine learning applications and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings Carbune, to utilize cosine similarity, as taught by Llanos, in order to provide standard machine learning techniques that were contemporary to the time of the invention.   

10.	As for claims 12 and 18, they are rejected on the same basis as claims 11 and 17 (respectively).  In addition, Carbune taught wherein the prediction whether the user should receive the given notification in connection with the given change to the given application is based at least in part on data pertaining to one or more user actions in connection with one or more of the plurality of applications identified as similar to the given application (0031, where the user input was input into an application).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carbune, in view of Kushmerick, in view of Thingulstad, and in further view of Hwang et al. (Pre-Grant Publication No. US 2021/0019135 A1), hereinafter Hwang.

13.	As for claim 8, it is rejected on the same basis as claim 7.  However, Carbune did not explicitly state wherein extracting the data about the one or more changes comprises calculating at least one of an overall average installation time and an overall average upgrade time for the plurality of applications.  On the other hand, Hwang did teach wherein extracting the data about the one or more changes comprises calculating at least one of an overall average installation time and an overall average upgrade time for the plurality of applications (0003, where this at least teaches the average installation time).  Both of the systems of Carbune and Hwang are directed towards configuring network devices and therefore it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of the combination of Carbune and Kushmerick, to utilize the specific listed metric, as taught by Hwang, in order to provide a robust machine learning system that incorporates all relevant data.

14.	As for claim 9, it is rejected on the same basis as claim 7.  However, Carbune did not explicitly state wherein extracting the data about the one or more changes comprises calculating at least one of an average installation time and an average upgrade time for one or more subsets of the plurality of applications determined to have the same application type.  On the other hand, Hwang did teach wherein extracting the data about the one or more changes comprises calculating at least one of an average installation time and an average upgrade time for one or more subsets of the plurality of applications determined to have the same application type (0003, where this at least teaches the average installation time).  Both of the systems of Carbune and Hwang are directed towards configuring network devices and therefore it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of the combination of Carbune and Kushmerick, to utilize the specific listed metric, as taught by Hwang, in order to provide a robust machine learning system that incorporates all relevant data.

15.	As for claim 10, it is rejected on the same basis as claim 7.  However, Carbune did not explicitly state wherein extracting the data about the one or more changes comprises calculating at least one of: (1) a ratio of a number of successful application upgrades to a total number of attempted application upgrades; and (11) a ratio of a number of successful application installations to a total number of attempted application installations.  On the other hand, Hwang did teach wherein extracting the data about the one or more changes comprises calculating at least one of: (1) a ratio of a number of successful application upgrades to a total number of attempted application upgrades; and (11) a ratio of a number of successful application installations to a total number of attempted application installations (0080, where this at least teaches the installation ratio limitation).  Both of the systems of Carbune and Hwang are directed towards configuring network devices and therefore it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of the combination of Carbune and Kushmerick, to utilize the specific listed metric, as taught by Hwang, in order to provide a robust machine learning system that incorporates all relevant data.

Allowable Subject Matter
Claims 5-6 are allowable over the prior-art.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452